 Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 1 of 14 PageID #:849




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE: TIKTOK, INC.,                    )   MDL No. 2948
CONSUMER PRIVACY                        )
LITIGATION                              )   Master Docket No. 20 C 4699
                                        )
                                        )   Judge John Z. Lee
                                        )
This Document Relates to All Cases      )   Magistrate Judge Sunil R. Harjani


        JOINT DECLARATION OF AMY KELLER AND LESLEY WEAVER
       IN SUPPORT OF THEIR JOINT APPLICATION FOR APPOINTMENT
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 2 of 14 PageID #:850




                                    JOINT DECLARATION

       Amy E. Keller of DiCello Levitt Gutzler LLC (“DiCello Levitt” and Lesley E. Weaver of

Bleichmar Fonti & Auld LLP (“BFA”) declare as follows:

       1.      We make this declaration in support of our joint application for appointment to the

leadership team in the pending multidistrict litigation captioned In re TikTok, Inc. Privacy

Litigation, MDL No. 2948 (N.D. Ill.). We represent Plaintiffs R.S. and J.S., through their guardian

E.S., as well as Plaintiffs Katherine Czajka, Brandy Johnson, Karina Quinteiro, and Aparna Iyer.

We represent minors and adults from the States of California and Illinois.

       2.      On May 11, 2020, BFA and DiCello Levitt filed a complaint on behalf of minors

R.S. and J.S., asserting two causes of action for violations of the Illinois Biometric Information

Privacy Act, 740 ILCS 14/1 et seq. (“BIPA”), in the United States District Court for the Northern

District of California (the “R.S. Action”). R.S., et al. v. TikTok, Inc., No. 20-cv-03212 (N.D. Cal.),

transferred No. 20-cv-04728 (N.D. Ill.).

       3.      The R.S. Action contained allegations based upon our initial research concerning

certain violations of state privacy laws affecting users of TikTok (the “App”) on behalf of Illinois

residents—allegations and causes of action that were not contained in the first-filed action, Hong

v. ByteDance, Inc., No. 19-cv-07792 (N.D. Cal.), but first filed in P.S., et al. v. TikTok, Inc., No.

20-cv-02992 (N.D. Cal.), filed by Hausfeld LLP. Given the scope and complexity of the potential

privacy violations at issue, we continued our investigation, consulting with five experts who

specialize in the fields of deceptive user experience, dark patterns, and web privacy as well as

biometric data collection, and retaining most in June. Without waiving any applicable privileges,

in consultation with these experts, we carefully analyzed the factual bases for additional claims to

assert in this litigation, which was quickly evolving into large-scale consolidated proceedings.

       4.      With the benefit of extensive insights of these subject matter experts, we

strategically pled additional theories of liability, including a key cause of action for violation of

the Video Privacy Protection Act, 18 U.S.C. §§ 2710, et seq. (“VPPA”), on behalf of Plaintiffs

Brandy Johnson and Aparna Iyer, an Illinois resident and California resident, respectively, in the
   Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 3 of 14 PageID #:851




Northern District of California (the “Iyer Action”). Iyer, et al. v. TikTok Inc., et al., No. 20-cv-

03795 (N.D. Cal.), transferred No. 20-cv-05217 (N.D. Ill.). No other counsel filed this claim at

the time we filed; however, we worked cooperatively with counsel in the Hong action, providing

them with research and work product to augment their work, and assist them in bringing their own

VPPA claim.

       5.      We also anticipated defendants’ challenges to Plaintiffs’ claims, including the

likely possibility that they will seek to move to compel Plaintiffs’ claims to arbitration. We have

made extensive allegations about TikTok’s deliberate app design decisions, as informed by the

expertise of a retained expert who is prepared to opine on whether TikTok’s design decisions
increased the likelihood that users would not notice the provision seeking to bind them to

arbitrating their claims. Iyer Compl., ¶¶ 87-94.

       6.      After filing the Iyer Action, and before the Judicial Panel on Multidistrict Litigation

transferred all pending cases to this Court, counsel for the Settling Plaintiffs (as that term has been

defined in the Joint Case Management Statement, filed today) had scheduled a mediation with the

Defendants. We previously expressed our hesitancy to engage in settlement discussions prior to

the Panel’s transfer order and prior to appointment of counsel.

       7.      After the Panel decided that the case should be transferred to the Northern District

of Illinois, and following the unusual and unanticipated Executive Order requiring divestment of

TikTok within 90 days, we requested to be included at the mediation. Settling Plaintiffs’ counsel

declined our request. Exhibit A.

       8.      Because the case is still in its early stages and class counsel had not yet been

appointed, we continued our investigation, filing an amended complaint that incorporated

additional claims after discovering that TikTok collected users 12-digit “media access control” or

MAC addresses, allowing foreign governments and advertisers alike to build detailed dossiers on

individuals who simply downloaded the TikTok App. The Amended Complaint also alleges new

facts critical to the BIPA claim, augments the VPPA claim, and addresses the latest security issues




                                                   2
   Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 4 of 14 PageID #:852




concerning TikTok’s collection of MAC addresses. The Amended Complaint is attached hereto as

Exhibit B.

        9.      We filed the Amended Complaint before the Settling Plaintiffs announced that their

mediation had been successful. We are uncertain what claims the proposed settlement releases,

and whether the Settlement contemplated these causes of action on behalf of those who had simply

downloaded the App. We have requested that the terms of the proposed settlement be disclosed,

but that request has not yet been honored. We remain uncertain about what claims the settlement

releases, and thus are unable to support the proposed settlement at this time without being able to

see or vet its terms.
                            DECLARATION OF AMY E. KELLER

        As it pertains to information within the personal knowledge of Ms. Keller, I, Amy E. Keller,

declare as follows:

        10.     I am a partner at the law firm of DiCello Levitt Gutzler LLC (“DiCello Levitt”) in

Chicago, Illinois, and am chair of the firm’s technology practice. I have personal knowledge of the

facts set forth in this declaration and, if called as a witness, could testify competently as to its

contents.

        11.     I am a graduate of the University of Michigan in Ann Arbor, Michigan, and of The

John Marshall Law School in Chicago, Illinois (now known as the UIC John Marshall Law

School), where I served on the editorial board of The John Marshall Law Review and the school’s

Moot Court team. I have been practicing law for twelve years—primarily focusing on class action

litigation given the class vehicle’s ability to achieve meaningful relief for the largest amount of

people. In my twelve years of practice, I have served as co-lead counsel in a number of nationwide

class actions, becoming the youngest woman ever appointed to lead a nationwide, multidistrict

class action after a contested leadership hearing.

        12.     Although I am younger than most applicants seeking leadership positions in cases

of this size and magnitude, I have accumulated a great deal of experience litigating against some

of the largest law firms in the country, receiving recognition for my professionalism, work product,


                                                 3
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 5 of 14 PageID #:853




and—most importantly—results achieved for class members I represent. When appointed to the

leadership of any class action case, I personally work on the case, myself, and am committed to

playing an active role in the cases in which I seek leadership positions. At the same time, I am

committed to providing opportunities to younger associates to assist on my cases while

maximizing efficiencies to the class.

             DiCello Levitt, My Experience, and My Knowledge of the Applicable Law
       13.      With offices in Chicago, Cleveland, New York, and St. Louis, DiCello Levitt is a

boutique litigation firm with a nationwide practice. Representing institutional investors,

individuals, businesses, and public clients, the firm’s attorneys have successfully prosecuted and

settled numerous complex cases and class actions.

       14.      Although our firm is fairly young—having opened its doors in April 2017—we

have already recovered billions of dollars for the firm’s clients and class members. The firm’s first

class settlement led Mike Bowers, Georgia’s former Attorney General, to characterize the

litigation on behalf of small business owners against a major credit card processor as a “work of

art,” and “one of the best pieces of legal work I have ever observed.” Champs Sports Bar & Grill

v. Mercury Payment Systems, LLC, No. 16-cv-00012, ECF No. 82-2 ¶ 19 (N.D. Ga. July 31, 2017).

Our experiences and successes are attached hereto as Exhibit C.

       15.       Since then, partners at the firm have been appointed to numerous leadership

positions in courts across the country—including representing state attorneys general and classes

of aggrieved consumers. The firm’s attorneys have successfully led—and are presently leading—

many large class and multidistrict actions—including against industry titans such as Apple, Intel,

General Motors, and Equifax, and are also representing businesses, investors, and consumers in

arbitrations and litigation in multiple courts and forums throughout the country.

       16.      I, along with several partners at my firm, presently represent the States of Michigan

and New Mexico in several ongoing complex litigations. See, e.g., Dana Nessel on Behalf of the

People of the State of Michigan v. 3M Company, et al., No. 20-03366-NZ (Mich. Cir. Ct., Kent

County) (appointed to represent the State of Michigan as Special Assistant Attorney General along


                                                  4
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 6 of 14 PageID #:854




with partner Adam Levitt); State of New Mexico ex. rel. Hector H. Balderas v. Volkswagen Group

of America, Inc., et al., No. D-101-CV-2016-00131 (N.M. First Judicial Dist. Ct., Santa Fe County)

(special commission with other firm attorneys to represent the State of New Mexico); State of New

Mexico ex. rel. Hector H. Balderas v. Takata Corporation, et al., No. D-101-CV-2017-00176

(N.M. First Judicial Dist., Santa Fe County) (same).

       17.     I have also been appointed to leadership positions in several consumer cases since

joining the firm, including cases involving data breach and privacy litigation. See, e.g., In re

Fairlife Milk Products Litig., No. 19-cv-3924 (N.D. Ill.) (appointed co-lead counsel by Judge

Robert M. Dow, Jr.); In re Marriott International, Inc. Customer Data Security Breach Litig., No.
19-md-2879 (D. Md.) (appointed co-lead counsel); In re American Medical Collection Agency,

Inc. Customer Data Security Breach Litig., No. 19-md-2904 (D.N.J.) (appointed co-lead counsel

of one track of the litigation); In re Equifax, Inc. Customer Data Security Breach Litig., No. 17-

md-2800 (N.D. Ga.) (appointed co-lead counsel; settlement valued at $1.5 billion); In re Apple

Inc. Device Performance Litig., No. 18-md-2827 (N.D. Cal.) (appointed to plaintiffs’ executive

committee, serving as co-chair of law and briefing; settlement of up to $500 million to consumers).

       18.     When I was appointed co-lead counsel of the Equifax litigation, I became the

youngest woman to be selected as a lead counsel in a multidistrict, nationwide class action at 34

years old. Along with my co-lead counsel, I oversaw a plaintiffs’ steering committee, liaison

counsel, and state coordinating counsel; directed litigation strategy; and worked to achieve “the

largest and most comprehensive recovery in a data breach case in U.S. history by several orders of

magnitude.” No. 17-md-2800-TWT, 2020 WL 256132, at *6 (N.D. Ga. Mar. 17, 2020).

       19.     In the Marriott litigation, represent approximately 300 million Starwood customers

as co-lead counsel, and achieved a significant victory with my team when the court largely denied

Marriott’s motion to dismiss, finding—among other things—that plaintiffs had pleaded sufficient

information to assert that personal information has value. No. 19-md-2879, 2020 WL 869241, at

*8 (D. Md. Feb. 21, 2020). We also secured another significant victory when the court later denied

Marriott’s request for an interlocutory appeal.


                                                  5
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 7 of 14 PageID #:855




       20.     I also served in the role of co-chair of law and briefing in the international Apple

Device Performance Litigation, helping to secure significant rulings—including on a motion to

dismiss—where the court found that plaintiffs’ computer fraud and abuse act claims could be

sustained where the company failed to make adequate disclosures about program code before

software updates are installed. 387 F. Supp. 3d 434, 452 (N.D. Cal. 2018). The case recently settled

for up to $500 million in compensation to class members.

       21.     I have worked with a number of the individuals who are either seeking appointment

as co-lead counsel or as members of the plaintiffs’ steering committee in this action in the cases

listed above, and would welcome the opportunity to work collaboratively with them again.
       22.     I have additional experience in the issues being litigated in this action through my

work with the Sedona Conference (as detailed below), and having assisted in drafting the amicus

brief in Rosenbach v. Six Flags Entm’t Corp., 129 N.E.3d 1197 (Ill. 2019), concerning the Illinois

Biometric Information Privacy Act.

       23.     The firm’s partners are nationally-recognized leaders in technology, privacy, and

data breach litigation. In 2020, The National Law Journal recognized DiCello Levitt with the

award of Privacy and Data Breach Practice Group of the Year, and recognized me as an Elite

Woman of the Plaintiffs’ Bar. I have been recognized as a Plaintiffs’ Trailblazer for privacy and

technology litigation and Top 40 Under 40 by National Trial Lawyers, and have been selected as

a SuperLawyers “Rising Star” every year since 2016. Other partners in my firm are also recognized

leaders—acknowledged by SuperLawyers and Leading Lawyers by Law Dragon, and AV-rated

by Martindale-Hubbell. Additionally, I, like my partner Adam Levitt, am an elected member of

the American Law Institute. I am a two-time chair of the Chicago Bar Association’s Class Action

Committee and continue to serve as a member of both the Class Action Committee and the Cyber

Law and Data Privacy Committee.

       24.     DiCello Levitt’s successes and settlements have been profiled in a variety of

national and international media—including The New York Times, The Wall Street Journal,

Law.com, The National Law Journal, Bloomberg Law, BBC News, CNBC, and CBC News. We are


                                                 6
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 8 of 14 PageID #:856




frequently asked to comment on new developments in the law, including providing testimony to

the Illinois Supreme Court Rules Committee, and serving as panelists at conferences as well as

collaborative roundtables with defense firms. This collaboration to advance the law extends to my

membership in the Sedona Conference’s Working Group 11, which focuses on litigation issues

surrounding technology, privacy, artificial intelligence, and data security, and I have served on a

number of drafting teams for model statutes and the calculation of statutory damages through the

Sedona Conference.

       25.     Our firm is well-staffed and resourced, and during a time when many firms were

laying off or reducing the salaries of attorneys and support staff due to the SARS CoV-2 epidemic,
we hired seven additional employees—including four support staff members, three associates, and

two partners. Consistent with the firm’s newly-developed Strategic Planning Committee, our

hiring process focused on, and was successful in, hiring diverse candidates.

       26.     The firm’s excellent financial health also ensures that we do not need to take

advantage of third-party litigation financing.

       27.     Our firm’s success is based, in part, on our diverse practice areas—representing

individual consumers, patients, and employees; institutional investors; small businesses; and

public clients. Our firm is also discerning in its case-selection process, bringing not only

challenging cases and impact litigation that will advance the law, but also those cases that have

strong legal theories and facts to ensure success. When partners at the firm decide to bring any

litigation, we focus on ensuring that the cases are “trial-ready” through the choices we make from

the pleading stage, through discovery, and after summary judgment via the use of our own in-

house focus-group practice led by firm partner Bobby DiCello. By using focus groups to fine tune

legal theories before they are presented to a jury, we can ensure that the class is receiving the best

representation possible.

       28.     If selected to a leadership position, I will be assisted in this litigation by associate

Adam Prom, who will be returning from paternity leave in three weeks. Mr. Prom primarily

focuses on consumer protection litigation, including in class actions and arbitrations. Mr. Prom


                                                  7
   Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 9 of 14 PageID #:857




also represents whistleblowers and other governmental entities in false claims act, securities, and

environmental litigation. He was recognized as a SuperLawyers Illinois “Rising Star” in 2019 and

2020. With respect to his class action work, Mr. Prom has a significant amount of experience in

noteworthy roles in consumer multidistrict litigations, including Navistar Maxxforce Engines

Marketing, Sales Practices and Products Liability Litigation, No. 1:14-cv-10318 (N.D. Ill.), In re

Fairlife Milk Products Marketing and Sales Practices Litigation, MDL No. 2909 (N.D. Ill.), and

In re Ford Motor Co. F-150 and Ranger Truck Fuel Economy Marketing and Sales Practices

Litigation, No. 19-md-2901 (E.D. Mich.). He also has contributed in meaningful ways to numerous

other ongoing and resolved consumer class actions, including T.S. Kao, Inc. v. N. Am. Bancard,
LLC, No. 16-cv-04219 (N.D. Ga.) (nationwide, $15 million settlement related to credit card

processor overcharging merchants), In re ConAgra Foods, Inc., No. CV 11-05379-CJC(AGRx)

(C.D. Cal.) (settlement after eight years of hard-fought litigation, resulting in consumers receiving

35% more than they could have achieved at trial), and Catalano v. BMW of N. Am., LLC, et al.,

No. 15-cv-04889 (S.D.N.Y.) (nationwide settlement providing repair and replacement of certain

electrical parts in automobiles). Regarding Mr. Prom’s arbitration work, he has assisted with

arbitrations before JAMS and the AAA from initial filing of the demand through post-hearing

briefing and entry of awards. Relevant for purposes of this litigation, Mr. Prom helped lead a mass

consumer arbitration (over 3,000 individual claims) before the AAA. Of those claims, several of

them proceeded to full evidentiary hearings and post-hearing briefing in which Mr. Prom was co-

lead counsel, and he has secured awards in favor of consumers.

    Willingness to Commit Necessary Resources and Collaborative Working Relationship

       29.     DiCello Levitt is prepared to dedicate all resources necessary to advance the

litigation and litigate the consolidated class action to a successful resolution. Having had

significant success in the past with some of the largest corporate entities, represented by the largest

and most well-resourced law firms, we anticipate no difficulties in litigating this case to a

successful resolution.




                                                  8
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 10 of 14 PageID #:858




        30.     Ms. Weaver and I have a collaborative relationship, and members of my firm have

enjoyed working with BFA’s attorneys and support staff. If selected to the leadership team of this

litigation, BFA and DiCello Levitt would work collaboratively with any leadership structure to

ensure the efficient litigation of the consolidated class action cases, committing to review time and

expenses, and submit them for in camera review throughout the pendency of the litigation. If

selected, Lesley Weaver and I—along with a small number of attorneys and support staff from our

firms—will continue our personal and active involvement in the litigation.

                           DECLARATION OF LESLEY E. WEAVER
        As it pertains to information within the personal knowledge of Ms. Weaver, I, Lesley E.

Weaver, declare as follows:

        31.      I am the Partner-in-Charge of the California office of Bleichmar Fonti & Auld LLP

(“BFA”) and head of its Antitrust and Consumer litigation department. I am counsel of record for

Plaintiffs in R.S., et al., v. TikTok, Inc., et al., No. 20-cv-04728, and Iyer, et al., v. TikTok, Inc., et

al., No. 20-cv-05217. I have personal knowledge of the facts set forth in this declaration. If called

as a witness, I could and would competently testify thereto under oath.

        32.     I am a graduate of Harvard/Radcliffe College, magna cum laude, and the University

of Virginia School of Law. I co-founded the Domestic Violence Project at the University of

Virginia and was an active and one of the few out women at the Lambda Law group. After a brief

stint at firms focused primarily on defense litigation, I turned to plaintiffs’ practice. My experience

at some of the country’s largest and successful plaintiffs’ firms was meaningful and extensive. My

current firm is equally successful in its short tenure and is founded upon principles of transparency,

high ethical standards and the concept of case selection: identifying important cases, researching

them, and crafting the best claims available so that litigation is efficient, aggressive and

meaningful. We also give significant opportunity to younger attorneys and demonstrate our

commitment to diversity with more than lip service: in hiring, assignments, training and

compensation.




                                                    9
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 11 of 14 PageID #:859




       33.      For more than twenty years, my practice has focused on impact litigation –

bringing cases that are not only legally correct, but of legal or social significance. Recently, I have

been a significant contributor in the Volkswagen “Clean Diesel” litigation, including direct

involvement in the complexities of that settlement, including negotiating with foreign agencies

with interests in the outcome and acting as a collegial bridge with certain U.S. regulators so that

we were all pulling in the same direction. I am co-lead counsel in the action against Facebook

arising out of the Cambridge Analytica scandal. If I have specialized, it is less in subject matter

and more in pursuing cases that matter and will create important precedent. My work has been

primarily in the context of class actions, because these have greater reach and impact.
       34.     I am committed to playing an active role in the cases in which I seek a lead role. If

I cannot commit to the work required, I either do not move, or I step aside and let others seek the

role. We do not have figurehead litigators at our firm and we offer opportunity and recognition to

the talented lawyers working our cases.

Experience in handling class actions and other complex litigation involving the types of claims
                                    asserted in the action
       35.     BFA was founded in 2014 and has with offices in New York City, Oakland,

California, and Toronto, Canada. The firm’s strength is in plaintiff-side complex litigation,

including the prosecution of consumer, antitrust, and securities actions on behalf of consumers,

governmental entities, and institutional investors. A resume that more fully details the firm’s

experience and successes is attached hereto as Exhibit D.

       36.     Since 2014, BFA has secured settlements totaling over $19 billion for its clients.

This remarkable achievement is due in part to the extensive experience of the firm’s partners in

the last two decades prosecuting complex class actions. Indeed, while BFA is relatively new, our

collective experience rivals that of older peer firms, as evidenced by our recognition as a top-ten

firm measured by amount recovered in securities litigation in 2015 (ISS Securities Class Action

Services’ Top 50 Report for 2015) and a top 15 firm in 2016 (ISS Securities Class Action Services’

Top 50 Report for 2016).



                                                  10
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 12 of 14 PageID #:860




       37.     Our attorneys are nationally recognized as leading litigators in the field of privacy,

consumer, and securities litigation, and our achievements have been profiled in a variety of

national and international media, including The Wall Street Journal, The New York Times, Law

360, Law.com, the National Law Journal’s Plaintiffs’ Hot List, the Legal 500, ZDF Today, and

Deutsche Welle TV. We are also frequently asked to comment on breaking developments in

antitrust, consumer, financial fraud, securities, and other investment-related issues.

       38.     As head of BFA’s Antitrust and Consumer litigation department, I bring over

twenty years of law practice dedicated to litigating significant cases that protect the public interest,

public entities and consumers from harmful, fraudulent conduct. I have substantial leadership

experience prosecuting complex class litigation on behalf of plaintiffs and have been appointed to

leadership positions in some of the largest and most impactful class actions in the country,

including:

      Judge Chhabria of the Northern District of California appointed me Co-Lead Counsel for
       plaintiffs in In re Facebook, Inc. Consumer Privacy User Profile Litigation, No. 18-md-
       02843-VC. The litigation consolidates numerous cases filed around the country alleging
       that Facebook violated consumer fraud and privacy laws by enabling hundreds of
       thousands of third parties, including Cambridge Analytica, to bundle and sell access to
       Facebook users’ private content and information without users’ knowledge or consent.

      Judge Charles R. Breyer selected me from a field of 150 lawyers around the country to
       join the Plaintiffs’ Steering Committee in In re Volkswagen “Clean Diesel” Marketing,
       Sales Practices, and Products Liability Litigation, No. 15-md-02672-CRB. That case
       resulted in settlements totaling more than $17 billion on behalf of consumers and the
       environment. I was involved in settlement negotiations in that matter and played a key
       role in litigating claims against defendant Bosch. I also led the prosecution of claims
       against Audi relating to a defeat device found in gas vehicles, which I discovered
       working closely with experts.
      Judge Charles R. Breyer also appointed me to the Plaintiffs’ Steering Committee in In re
       German Automotive Manufacturers Antitrust Litigation, No. 17-md-02796-CRB.
       Consumers and suppliers allege that German automakers engaged in a 20-year cartel—
       the single largest known automobile cartel in U.S. and European history—to suppress the
       development of technology in their automobiles.

      Judge Edward M. Chen appointed me to the Plaintiffs’ Steering Committee in In re
       Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products Liability
       Litigation, No. 3:17-md-02777-EMC. I worked closely with technical experts in that
       matter to determine if proposed fixes to the subject vehicles inflicted additional damages
       upon class members. The proposed settlement in that action totals nearly $800 million;
       consumers will recover roughly $3,000 per vehicle.

                                                  11
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 13 of 14 PageID #:861




       Judge Edward J. Davila selected me as interim Co-Lead Counsel in In re Inductors
        Antitrust Litigation, No. 18-cv-00198-EJD. In that matter, I represent a class of small
        businesses that directly purchased inductors, a key electronic component of electronic
        circuits found in smart phones, laptops, and computers, from largely foreign
        manufacturers. There is an ongoing criminal investigation into whether those defendants
        conspired to fix prices of their products.
       Judge John A. Kronstadt of the U.S. District Court for the Central District of California
        appointed me to the Plaintiffs’ Steering Committee for the multidistrict litigation In re
        ZF-TRW Airbag Control Units Products Liability Litigation, No. 19-ml-02905. The case
        concerns over 12 million cars sold with allegedly defective airbag control units. The
        defect, which may prevent airbags from inflating in the event of crash, has been linked to
        four deaths and six serious injuries.

                                  Knowledge of the applicable law
        39.      I have extensive experience representing consumers seeking redress for privacy
violations. Prior to serving as Co-Lead counsel in In re Facebook, Inc. Consumer Privacy User

Profile Litigation, in October 2014, I tried an internet privacy case against a Chinese-owned,

California-based internet site, delivering opening and closing statements. Plaintiffs recovered

100% of economic damages and won a $15 million punitive damages jury verdict, as well as

significant injunctive relief.

        40.      Together with co-counsel, my firm is litigating Calhoun v. Google LLC, No. 5:20-

cv-05146-LHK (N.D. Cal.), a nationwide data privacy class action based on extensive expert

analysis showing that Chrome sends users’ personal information, including their browsing history,

to Google regardless of whether a user elects to Sync or even has a Google account, despite

Google’s promise that the “personal information that Chrome stores won’t be sent to Google”

unless the user turns on Sync.

        41.      I am regularly invited to speak on privacy-related topics and am a recurring speaker

on panels at the Duke Law Conference and the Practising Law Institute. Some of my additional

recent speaking engagements include:

             Panelist, Valuing Non-Economic Damages in Class Actions, 18th Annual Impact
              Fund Class Action Litigation Conference (Feb. 21, 2020).




                                                  12
  Case: 1:20-cv-04699 Document #: 51-1 Filed: 09/08/20 Page 14 of 14 PageID #:862




             Moderator, The Short and Longer Term Privacy Implications of “Solving”
              Pandemics With Big Data, Contact Tracing, Surveillance and Other Emergency
              Measures, Bar Association of San Francisco (June 9, 2020).
             Panelist, Who Let the Data Out? Data Protection and Privacy Law in the 2020s,
              Northern District of California Judicial Conference (April 13, 2019).

        42.      I am a member of The Sedona Conference Working Group 11 on Data Security and

Privacy Litigation and Working Group 6 on International Electronic Information Management,

Discovery and Disclosure. I also serve as an Executive Committee Member for the Cybersecurity

and Privacy Law Section of Bar Association of San Francisco. I have been recognized as a Super

Lawyer by Thomson Reuters for many years, and, in 2018, I received the California Lawyer of the

Year (CLAY) Award in 2018 and named a “Plaintiff Trailblazer” by the National Law Journal.

                Willingness to commit significant resources to representing the class
        43.      BFA is prepared to dedicate all resources necessary to protect the interests of

Plaintiffs and the putative class members and to litigate this consolidated class action to a

successful outcome. BFA is self-funded. My firm has successfully litigated matters against some

of the largest corporate entities and industry giants. This case will be no different.

        We declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

        Executed September 8, 2020.


 /s/ Lesley E. Weaver (w/permission)                /s/ Amy E. Keller
 Lesley E. Weaver                                   Amy E. Keller
 In Traverse City, Michigan                         In Chicago, Illinois




                                                  13
